UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6422


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARTINEOUS LEON HOPPER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:05-cr-00031-MR-2; 1:12-cv-00124-MR)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martineous Leon Hopper, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Ashville, North Carolina;
Michael E. Savage, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martineous Leon Hopper seeks to appeal the district

court’s    order    denying       relief      on    his    successive      28       U.S.C.A.

§ 2255 (West Supp. 2013) motion and dismissing on that basis.

He also appeals from the order denying reconsideration of the

dismissal.        The    orders    are       not   appealable      unless       a    circuit

justice    or    judge   issues     a    certificate        of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable    jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,      537    U.S.   322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hopper has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with      oral   argument         because      the    facts    and        legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3